762 N.W.2d 524 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Travis Fair GONZALES, Defendant-Appellant.
Docket No. 137299, COA No. 283798.
Supreme Court of Michigan.
March 25, 2009.

Order
On order of the Court, the application for leave to appeal the August 22, 2008, order of the Court of Appeals is considered, and, in lieu of granting leave, we REVERSE the Saginaw Circuit Court's order denying defendant's request for the production of his trial records, and we REMAND this case to the circuit court for production of the requested records under MCR 6.433(C). The circuit court did not err in applying the court rules to deny defendant's requests. However, the court's order merely delayed defendant's inevitable, meritorious request for the records under MCR 6.433(C).